DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Action will be in response to applicant's arguments, filed 02/24/2022.
 
    The rejections of record can be found in the previous Office Action, mailed 09/24/2021

3.  Applicant’s election without traverse of Group I with anti-LMA antibody, unconjugated anti-LMA antibody and does not further comprise the step of treating to reduce the level of lambda light chains prior to administration of anti-LMA antibody have been acknowledged.

     Claims 1-3 and 20 are under consideration as they read on the elected invention.

     Claims 4-10, 13 have been withdrawn from consideration as it is drawn to non-elected invention and species.

4. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 02/24/2022. 

    The rejections of record can be found in previous Office Action, mailed 09/24/2021

5. Applicant’s remarks concerning an Interview Summary is acknowledged.  

    The date of the Interview Summary is uncertain.

6.  Claims 1-3 and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     The instant claims are drawn to a method for the treatment or prophylaxis of a B cell disorder in a subject (elected species: multiple myeloma”) comprising administering to the subject an effective amount of an anti-LMA antibody to inhibit the growth of, or kill, lymphoid cells in the subject, which, in turn, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph






     Applicant argues the following

     The Office rejected claims 1-3 and 20 under 35 USC §112, first paragraph, alleging lack of written description for the full breadth of the claims. The Applicant respectfully disagrees. 
Although the action is lengthy and discusses a variety of case law pertaining to §112, the facts presented by the present application are distinguishable. The action repeatedly refers to claims "drawn to ... antibodies" or "claimed antibodies." The claims under examination are not directed to antibodies per se, and the patentability over the prior art does not depend on Applicant presenting novel antibody structures. Instead, the claims are directed to methods of treatment. As explained in the summary of invention, the present inventors have identified a new therapeutic target on myeloma cells. 

     Not only are the claims directed to subject matter other than antibody products, but the antigen in question (LMA) is not a "newly characterized antigen." The grant of this eventual patent would not prevent the manufacture of known antibodies or the use of known antibodies for previously known purposes of LMA antibodies. In other words, the Patent Office's Bahr/Amgen memo, and the cases cited in the Office action, are inapplicable; they pertain to a class of claims that raises different policy considerations than the present claims. The written description requirement must be evaluated in the context of what is claimed. Thus, the rejection is improper, and should be withdrawn. 

     For all of these reasons, the Office's rejection should be withdrawn. 

     The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) (applying the Ariad standard to antibodies claimed based on their binding and blocking activities); AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc.,759 F.3d 1285, 1298-1300 (Fed. Cir. 2014).

    The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. 
     See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

     In University of Rochester, the “claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. 
     Without such a compound, it is impossible to practice the claimed method of treatment.” Id. (citation omitted). 
     Similarly here, the claimed methods cannot be practiced without effective amounts of an anti-LMA to inhibit the growth or kill, lymphoid cells in the subject having a B cell disorder antibodies having the inhibiting or blocking activities recited in the claims. 

     Applicant’s argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.


inapplicable herein, 
      as well as the disclosure of certain specific anti-LMA antibodies (e.g., page 15) in the specification and broadly claim anti-LMA antibodies;       
     it is maintained that the application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed “anti-LMA antibodies encompassing various structural (anti-LMA antibodies, epitopes) and functional limitations, including various mechanisms of action (treat or prophylaxis of a B cell disorders, e.g., multiple myeloma as elected species; inhibit the growth or, or kill, lymphoid cells in the subject)”, 
     nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-LMA antibodies s themselves
     in the absence of providing sufficient structural and functional characteristics of the genus of such anti-LMA antibodies, broadly encompassed by the claimed invention. 

      The following is reiterated for clarity and convenience.

     Further, the specification disclose that anti-LMA antibodies encompass “anti-LMA antibodies that specifically binds LMA and does not bind Ig lambda light chain associated with an Ig heavy chain, to inhibit the growth of, or kill multiple myeloma cells expressing free lambda light chain on their surface in the subject”,
     including “when used, the term “LMA” encompasses any free lambda light chain equivalent of a light chain derived from a lambda-type immunoglobulin, such that, the term therefore encompasses a range of lambda light chain polypeptides that can differ in their variable region sequences”,
      including “antibodies directed against LMA which are capable of killing lambda-type myeloma cells through mechanisms such as ADCC, complement dependent lysis and apoptosis (see LMA Ligands and Anti-LMA Antibodies on pages 13-16 of the specification, encompassing various structural attributes for both the antibodies and the epitopes as well as various functional attributes, including different mechanisms of action in the absence of providing sufficient structural and functional characteristics of the species or genus of such anti-LMA antibodies, 
      coupled with a known or disclosed correlation between function and structure of maintaining antibodies that bind LMA and have the various structural (anti-LMA antibodies, epitopes) and functional limitations, including various mechanisms of action, which, in turn, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
       See Summary of the Invention and LMA Ligands and Anti-LMA Antibodies (pages 13-16) of the specification.

      Note that the specification discloses that the LMA ligands may binding specifically to LMA, which means that under particular conditions, the LMA ligand binds LMA but does not bind to a significant amount to other proteins or carbohydrates (see page 14).

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
     one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-LMA antibodies with the claimed specificity and structural / functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.



     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #C81).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #C22) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #C69) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #C18) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395,
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   


    With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

     While the specification discloses certain specific anti-LMA antibodies (e.g., page 15) and broadly claims anti-LMA antibodies,       
     the application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed “anti-LMA antibodies encompassing various structural (anti-LMA antibodies, epitopes) and functional limitations, including various mechanisms of action (treat or prophylaxis of a B cell disorders, e.g., multiple myeloma as elected species; inhibit the growth or, or kill, lymphoid cells in the subject), 
     in the absence of providing sufficient structural and functional characteristics of the genus of such anti-LMA antibodies, broadly encompassed by the claimed invention. 

     Note, conjugated anti-LMA antibodies are non-elected species.

    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the large family of antibodies implicated by the claimed anti-LMA antibodies.

     With respect to the specificity of LMA,
      the claims do not define the relevant identifying characteristics, including the relevant amino acid sequences of the claimed specificities of LMA recognized by anti-LMA antibodies that would identify the claimed specificities resulting in the treatment of multiple myeloma encompassed by the claimed methods,
      including “when used, the term “LMA” encompasses any free lambda light chain equivalent of a light chain derived from a lambda-type immunoglobulin, such that, the term therefore encompasses a range of lambda light chain polypeptides that can differ in their variable region sequences” (e.g., page 14) and
     encompassing “bind specifically” which means that under particular conditions, the LMA ligand binds LMA and does not bind to a significant amount to other proteins or carbohydrates” (e.g., page 14).

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it (e.g., see paragraphs [0047], [0078] of the specification).



     The problem here is the claims do not recite the structural characteristics of the claimed LMA specificity in view of LMA and the variability in the amino acid structure of LMA and in the binding specificity and mechanisms of action encompass by a broad range of specificities of a genus of anti-LMA antibodies encompassing a variety of functional and structural attributes that reads on the anti-LMA antibodies and their respective specificities.

     Note that a single amino acid substitution in a common allele ablates binding of an antibody
 
     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc. 69 USPQ2d 1886, (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed “anti-LMA antibodies” that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     Also, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., amino acid residues, heavy/light antibody chains, CDRs) are required for anti-LMA antibodies to treat B-cells disorders such as multiple myeloma (elected species) showing possession of a sufficient number of species of the genus.

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that “when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts.”  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of “anti-LMA antibodies” encompassing multiple antibody structures, multiple “epitopes / specificities” and multiple functions in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed “anti-LMA antibodies” comprising the “limitations” above,

     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making “anti-LMA antibodies” comprising the “limitations” above and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     In contrast to the limited disclosure of certain anti-LMA antibodies in the specification, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed “anti-LMA antibodies” encompassing multiple antibody structures, multiple epitopes / specificities and multiple functions to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of “anti-LMA antibodies”. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).


    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     With respect to claims drawn to methods of treatment versus antibody products, 
     the applicability of the written description applies to the antibodies regardless whether the claims are drawn to antibodies as products or whether the claims are drawn to same antibodies in methods.

    The anti-LMA antibodies are essential / critical to the claimed methods of treating or prophylaxis of a B cell disorder by administering to an individual an anti-LMA antibodies. 

     While the claims here are directed to methods of using antibodies, rather than the antibodies themselves; the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.   In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.      

    Applicant does not sufficiently describe the structure-identifying information about the claimed anti-LMA antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-LMA antibodies s themselves.

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").








Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    Therefore, there is insufficient written description for genus of “anti-LMA antibodies” comprising / encompassed by the “limitations” above  broadly encompassed by the claimed invention to provide sufficient structure above at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8.  Claims 1-4 and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record..  

    Applicant’s Response to Non-Final Office Action, filed 02/24/2020, does not address any deficiencies to this enablement rejection.
     
     The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

    Applicant has not disclosed how to use “anti-LMA antibodies” to treat or prophylaxis of a B cell disorder in a subject in an effective amounts to inhibit the growth of, or kill lymphoid cells, wherein the B cell disorder is multiple myeloma (elected species) in humans with predictability.  

     There is insufficient information or nexus with respect to using anti-LMA antibodies to 
to treat or prophylaxis of a B cell disorder in a subject in an effective amounts to inhibit the growth of, or kill lymphoid cells prevent certain observations and experimental in vitro data and an experimental model provided in the specification as filed with predictability.  

     Further, the specification disclose that anti-LMA antibodies encompass “anti-LMA antibodies that specifically binds LMA and does not bind Ig lambda light chain associated with an Ig heavy chain, to inhibit the growth of, or kill multiple myeloma cells expressing free lambda light chain on their surface in the subject”,
     including “when used, the term “LMA” encompasses any free lambda light chain equivalent of a light chain derived from a lambda-type immunoglobulin, such that, the term therefore encompasses a range of lambda light chain polypeptides that can differ in their variable region sequences”,
      including “antibodies directed against LMA which are capable of killing lambda-type myeloma cells through mechanisms such as ADCC, complement dependent lysis and apoptosis (see LMA Ligands and Anti-LMA Antibodies on pages 13-16 of the specification, encompassing various structural attributes for both the antibodies and the epitopes as well as various functional attributes, including different mechanisms of action in the absence of providing sufficient structural and functional characteristics of the species or genus of such anti-LMA antibodies, 

       See Summary of the Invention and LMA Ligands and Anti-LMA Antibodies (pages 13-16) of the specification.

      Note that the specification discloses that the LMA ligands may binding specifically to LMA, which means that under particular conditions, the LMA ligand binds LMA but does not bind to a significant amount to other proteins or carbohydrates (see page 14).

     Note that conjugated anti-LMA antibodies are the non-elected invention.

     There is insufficient information or nexus with respect to administering anti-LMA antibodies to treat multiple myeloma based upon the observations and experimental in vitro data and an experimental model provided in the specification as filed with predictability.  

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

    In vitro and experimental model studies have not correlated well with in vivo clinical trial results in patients.  
    Since the therapeutic indices of biopharmaceutical drugs such as antibodies, including anti-LMA antibodies can be species- and model-dependent, it is not clear that reliance on the disclosed observations and in vitro / in vivo experimental results (e.g., see instant Examples) in therapeutic regimens accurately reflects the relative efficacy of the claimed therapeutic strategy    to treat multiple myeloma, including prophylaxis, with anti-LMA antibodies.
    Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
    For example, immunosuppression is much easier to achieve under such controlled conditions that experienced in the human regulatory diseases such as multiple myeloma targeted by the claimed invention.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     With respect to animal models, the onset of multiple myeloma is rapid with an aggressive destructive process, whereas in humans the disease progresses more slowly, often with natural periods of disease exacerbation and remission.  
     Here, note that the instant in vitro, ex vivo and in vivo experimental studies / observations do not necessarily reflect treating multiple myeloma in humans.
     Also, note that treatment or prophylaxis of multiple myeloma would occur after diagnosis and the disease has been established.  

    With respect to prophylaxis of multiple myeloma, 
     It is not clear what causes multiple myeloma. 
Myeloma begins with one abnormal plasma cell in bone marrow and the abnormal cell multiplies quickly, where multiple myeloma almost always starts out as a relatively benign conditions. 
     Sometimes multiple myeloma is diagnosed when your doctor detects it accidentally during a blood test for some other condition or it can be diagnosed if your doctor suspects you could have multiple myeloma bases on your signs and symptoms. 
     See MAYO Clinic, Multiple Myeloma (Overview, Symptoms, Causes, Risk Factors, Complications, Diagnosis, Treatment)
     (downloaded 09/20/2021; mayoclinic.org/diseases-conditionsmultiple-myeloma/symptoms-causes/sys-20343378?p=1; mayoclinic.org/diseases-conditions/multiple-myeloma/diagnosis-treatment/drc-20353383?p=1).



    Note that the Examples 1 /2 indicate binding of a particular murine antibody L7 to a lambda type myeloma cell line LP-1, which can be blocked by pre-incubating the antibody with lambda light claims.

     While the specification proposes that LMA can be used to myeloma cells from patients with lambda type multiple myeloma using monoclonal antibodies,
     there is insufficient objective evidence to support such Examples and proposals would translate to treatment of multiple myeloma in humans, including as a secondary effect of an antibody of the appropriate isotype that is capable of binding LMA will be able to induce cell death by using effector cells to bring about ADCC.

      Note that it is reasonable to expect that the administration of anti-LMA antibodies would bind free lambda light chains and, in turn, not target or insufficiently target lambda light chain multiple myeloma in patients in vivo.

    Zhang et al. (World Journal of Surgical Oncology 12: 234, 2014; doi:10.1186/1477-7819-12-234) (1449; #C107) report Light chain multiple myeloma, clinic features, responses to therapy and survival in a long-term study (see entire document, including Abstract, Background, Methods Results, Discussion and Conclusion)  that light chain multiple myeloma appears to have a poor prognosis when treated with chemotherapy and  that the study demonstrated that patients with light chain myeloma appeared to have more aggressive disease course and poor outcomes, which could be improved by Velcade/bortezomib (first-in-class proteasome inhibitor) (e.g., see Abstract, Introduction, Conclusion).

     Rafae et al. (Cureus 10(8): e3148.DOi 10.7759cureus.3148, 08/15/2018) (1449; #C78) report An Overview of Light Chain Multiple Myeloma: Clinical Characteristics and Rarities, Management Strategies and Disease Monitoring (see entire document, including Abstract, Introduction and Background, Methods, Results, Discussion, Conclusion and Additional Information), including that light chain multiple myeloma is the third most common type of multiple myeloma and carries a grim prognosis and that bortezomib (in combination with dexamethasone) and bendamustine have shown results when studies in the patients with light chain multiple myeloma (see Discussion), but there is a paucity of data (see Conclusions).

    Rios-Tamayo et al. (J. Leuk 2015, 3:2; DOI: 10. 4172/2329-6917.1000184; 2015) (1449; #C80) report Light Chain Multiple Myeloma: A Single Institution Series (see entire document, including Abstraction , Introduction, Patients and methods, Results, Discussion), including the treatment of patients with conventional chemotherapy until 2006 and then a bortezomib-based induction approach and an ASCT as well (see Patients and Methods ), that the data confirm that patients with light chain multiple myeloma have poorer outcome than other multiple myeloma subtypes, including that light chain multiple myeloma should be considered a subtype of multiple myelomas (e.g., see Discussion). 

     While the claims, including in construing the disclosure in light of the specification, 
     the instant claims are drawn to administering “anti-LMA antibodies that specifically binds LMA and does not bind Ig lambda light chain associated with an Ig heavy chain, to inhibit the growth of, or kill multiple myeloma cells expressing free lambda light chain on their surface in the subject”,
    including “when used, the term “LMA” encompasses any free lambda light chain equivalent of a light chain derived from a lambda-type immunoglobulin, such that, the term therefore encompasses a range of lambda light chain polypeptides that can differ in their variable region sequences”,
     including encompassing “bind specifically” that means that under particular conditions, the LMA ligand binds LMA and does not bind to a significant amount to other proteins or carbohydrates” (see page 14), 
     including “antibodies directed against LMA which are capable of killing lambda-type myeloma cells through mechanisms such as ADCC, complement dependent lysis and apoptosis,encompassing various structural attributes for both the antibodies and the epitopes as well as various functional attributes, including different mechanisms of action) in the treatment of multiple myeloma.





     In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective means to target / treat multiple myeloma and prophylaxis of multiple myeloma with anti-LMA antibodies, undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for treating or prophylaxis of multiple myeloma with anti-LMA antibodies. 

     The rejection is maintained.
  
9.  No claim allowed.

10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 3, 2022